                                                                                U.S. v. Mississippi (3:16-cv-622)
                                                          State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                      Documents
Trial Exhibit                        Deposition Exhibit                                                                                                 Dispute
                   Bates Number                                                 Document Description                               Confidentiality                   Considered by Objections
  Number                                 Number                                                                                                      Confidentiality
                                                                                                                                                                        Expert
                                                                                   DMH
                MHC-00113464        EX0365                ODHC DMH CHOICE REFERRALS
                MS-00148698.00001                         DMH - Outreach Summary Report - March/April 2018                                                                          Hearsay

                MS-00148857.00001                         DMH - Outreach Summary Report - September-November 2018
                MS-00148190.00001                         Streamlining of administrative services                                                                                   Hearsay
                MS-00146900                               Supported Employment Programs Expanding                                                                                   Hearsay
                MS-00148601                               DMH - Community Safe Home - FY18
                                                          DMH - Expansion of Mental Health Community-Based Services -
                MS-00148728                               December 2018
                                                          DMH - Strategic Plan Highlights - Expansion of Supported
                MS-00148773                               Employment for Mississippians with SMI
                MS-00147232                               Funds Diverted to Community Update 10/2/18
                MS-00148982                               DMH - Direct Case Series Realignment - January 2017
                                                          DMH - FY20 Budget Request Presentation to The Joint
                MS-00151088                               Legislative Budget Committee
                                    Ex 1136               Updates to Community-Based Services                                                                                       Hearsay
                                                                                      Olmstead
                MS-00001222                               DOJ Olmstead Summary Report_Final_8-14-14.pdf                                                                             Hearsay
                MS-00001223                               MAC Plan Housing Assessment Report_Final41614.pdf
                MS-00001224                               BIP Learning Collaborative.pdf
                MS-00001225                               BIP Work Plan 042313.doc
                MS-00001226                               BIP_CSA_CDS_Crosswalk_.pdf
                MS-00001227                               CSA Crosswalk.pdf
                MS-00001228                               Executive Workgroup agenda 052013.docx
                MS-00001229                               InterRAI- HC Assessment Training jan 13-15 2015.xlsx
                MS-00001230                               MAC 2.0 Executive Binder.pdf                                                                                              Hearsay
                MS-00001231                               MAC 2.0 Stakholder Binder-part 2.pdf                                                                                      Hearsay
                MS-00001232                               MAC 2.0 Stakholder Binder-part 3.pdf                                                                                      Hearsay
                MS-00001233                               MAC 2.0 Stakholder Binder-part 4.pdf                                                                                      Hearsay
                MS-00001234                               MAC Plan Update 2016 050916 final.doc
                                                          REPORT CFCM Work group CMS Response Document 042613
                MS-00001235                               Stakeholder meeting 052113.doc
                MS-00001236                               1 Pager on each LC Group.docx
                MS-00001237                               Aug 22 meeting flyer.docx
                MS-00001238                               August 22 Roll Call.xlsx
                MS-00001239                               BIP Learning collaborative.docx
                                                          Expenditures Reported to CMS as part of 1st Progress
                MS-00001240                               Report.docx
                MS-00001241                               Housing-Transportation.xlsx
                MS-00001242                               LC Application 082112.docx
                MS-00001243                               LC Application.docx
                MS-00001244                               LTSS Stakeholder List.xlsx



PD.25960164.1                                                                              Page 1 of 19
                                                                                                                                                           Exhibit 1
                                                                             U.S. v. Mississippi (3:16-cv-622)
                                                       State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                   Documents
Trial Exhibit                     Deposition Exhibit                                                                                                 Dispute
                   Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                              Number                                                                                                      Confidentiality
                                                                                                                                                                     Expert
                MS-00001245                            Mini PAS Questions.docx
                MS-00001246                            Mississippi-at-Home Kickoff Invitation.docx
                MS-00001247                            NEW STAKEHOLDER LIST.xlsx
                MS-00001248                            November 27 Agenda.docx
                MS-00001249                            One pager BIP.docx
                MS-00001250                            Roll Call Learning Collaborative November 27 2012.docx
                MS-00001251                            Stakeholder Groups.xlsx
                MS-00001252                            Stakeholder Interest Form.xlsx
                MS-00001253                            Stakeholder Lists.xlsx
                MS-00001254                            Stakeholders invite.docx
                MS-00001255                            Work PlanF 08162013.pdf
                MS-00001256                            Work PlanR 08162013.pdf
                MS-00001257                            Aconymns.docx
                MS-00001258                            Attachment A User_Friendly_Work_Plan.doc
                MS-00001259                            Attachment A Work Plan.doc
                MS-00001260                            Attachment A Work Plan.pdf
                MS-00001261                            Attachment A Work Plan_7.26.12.doc
                MS-00001262                            Attachment C CSA Crosswalk.pdf

                MS-00001263                            Attachment D Present Information and Referral System.docx
                MS-00001264                            Attachment E Proposed NWD SEP.docx
                MS-00001265                            Attachment F BIP Funding Projections.xls
                MS-00001266                            Attachment F Estimated Funding.pdf
                MS-00001267                            BIPP_Master Document.doc
                MS-00001268                            BIPP_Master_Document_Latest Version.doc
                MS-00001269                            BIPP_Master_Document_Latest Version_3 18 12.doc
                MS-00001270                            BIPP_Master_Document_Latest Version_4 12.12.pdf
                MS-00001271                            BIPP_Master_Document_Latest Version_4 26.12.doc
                MS-00001272                            BIPP_Master_Document_Latest Version_4 4 12.doc
                MS-00001273                            BIPP_Master_Document_Latest Version_4 9.12.doc
                MS-00001274                            Contacts.docx
                MS-00001275                            Copy of August 22 Roll Call.xlsx
                MS-00001276                            Dr. Dzielak to CMS.doc
                MS-00001277                            FLOW CHART.docx
                MS-00001278                            Memo_Executive.docx
                MS-00001279                            Mississippi-at-Home 5_1_2012.pdf                                                                                          Hearsay
                MS-00001280                            Mississippi-at-Home PP.pptx
                MS-00001281                            Mississippi-at-Home PP_short.pptx
                MS-00001282                            Project Abstract.docx
                MS-00001283                            Provider Email List.xlsx
                MS-00001284                            Services List.docx
                MS-00001285                            AARP of Mississippi.doc                                                                                                   Hearsay
                MS-00001286                            Coalition of Transportatin.doc                                                                                            Hearsay



PD.25960164.1                                                                           Page 2 of 19
                                                                             U.S. v. Mississippi (3:16-cv-622)
                                                       State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                   Documents
Trial Exhibit                     Deposition Exhibit                                                                                                 Dispute
                   Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                              Number                                                                                                      Confidentiality
                                                                                                                                                                     Expert
                MS-00001287                            DD Council.doc                                                                                                            Hearsay
                MS-00001288                            Department of Human Services.docx                                                                                         Hearsay
                MS-00001289                            Disability Rights MS.docx                                                                                                 Hearsay
                MS-00001290                            DOM BIP Letter of Endorsement Template.docx
                MS-00001291                            Dzielak Letter.doc
                MS-00001292                            IDS.doc                                                                                                                   Hearsay
                                                                                                                                                                                 Hearsay;
                MS-00001293                            Letter to CMS.docx                                                                                                       Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001294                            LIFE.doc                                                                                                                 Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001295                            MDRS.doc                                                                                                                 Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001296                            Mississippi Adolescent Center.doc                                                                                        Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001297                            The Arc of Mississippi.doc                                                                                               Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001298                            US HUD.docx                                                                                                              Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001299                            Att E-BIP 10.1,2,3 deliverables updated 10-12.doc                                                                        Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001300                            Attachment A User Friendly Work Plan.pdf                                                                                 Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001301                            Attachment B Signed Endorsement Letters.pdf                                                                              Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001302                            Attachment C Present Information and Referral System.pdf                                                                 Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001303                            Attachment D Proposed NWD SEP.pdf                                                                                        Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001304                            Attachment E BIP Funding Projections.pdf                                                                                 Relevance
                MS-00001305                            BIP Learning collaborative.e.docx
                                                                                                                                                                                 Hearsay;
                MS-00001306                            BIP work plan letter.pdf                                                                                                 Relevance
                MS-00001307                            BIP Work Plan Table signed.pdf                                                                                           Relevance
                MS-00001308                            Conflict_Free_Case_Management v2 121112.docx                                                                             Relevance
                MS-00001309                            Conflict_Free_Case_Management v2 121112.pdf                                                                              Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001310                            Dr. Dzeilak Letter.pdf                                                                                                   Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001311                            Governor Bryant's Letter.pdf                                                                                             Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001312                            HCBS crosswalk 110212.pdf                                                                                                Relevance




PD.25960164.1                                                                           Page 3 of 19
                                                                             U.S. v. Mississippi (3:16-cv-622)
                                                       State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                   Documents
Trial Exhibit                     Deposition Exhibit                                                                                                 Dispute
                   Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                              Number                                                                                                      Confidentiality
                                                                                                                                                                     Expert
                                                                                                                                                                                 Hearsay;
                MS-00001313                            IDDD Croswalk 012913.pdf                                                                                                 Relevance
                MS-00001314                            MAC Website.docx
                                                                                                                                                                                 Hearsay;
                MS-00001315                            Meeting agenda stakeholders 022613.docx                                                                                  Relevance
                MS-00001316                            Mississippi NWD Deliverable 2 1.pdf
                MS-00001317                            Mississippi NWD Deliverable 2.1.doc
                                                                                                                                                                                 Hearsay;
                MS-00001318                            Mississippi-at-Home 5_9_2012.doc                                                                                         Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001319                            Mississippi-at-Home 5_9_2012.pdf                                                                                         Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001320                            Mississippi-at-Home PP stakeholders.pptx                                                                                 Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001321                            Mississippi-at-Home Project Abstract.pdf                                                                                 Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001322                            Potential Lines of Business for Scope of Work.docx                                                                       Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001323                            Use of Funds 110212.pdf                                                                                                  Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001324                            Use of Funds 121012.doc                                                                                                  Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001325                            Work Plan final 122112 (modified).doc                                                                                    Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001326                            Work Plan final 122112.doc                                                                                               Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001327                            Work Plan final 122112.pdf                                                                                               Relevance
                                                       DETECT-Implementation and Evaluation Summary- July                                                                        Hearsay;
                MS-00001328                            2017.docx                                                                                                                Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001329                            Sign in sheet- 7-12-17.pdf                                                                                               Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001330                            sign in sheet.xlsx                                                                                                       Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001331                            Slides for MAC Presentation (DETECT of MS)-Bartkowski.pptx                                                               Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001332                            Stakeholder Meeting Agenda July 12, 2017.docx                                                                            Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001333                            Stakeholder Meeting February 2 , 2016 Agenda.docx                                                                        Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001334                            Stakeholder Meeting May 12 , 2016 Agenda.docx                                                                            Relevance
                MS-00001335                            Stakeholder Meeting Minutes 02.02.2016.docx




PD.25960164.1                                                                           Page 4 of 19
                                                                             U.S. v. Mississippi (3:16-cv-622)
                                                       State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                   Documents
Trial Exhibit                     Deposition Exhibit                                                                                                 Dispute
                   Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                              Number                                                                                                      Confidentiality
                                                                                                                                                                     Expert
                                                                                                                                                                                 Hearsay;
                MS-00001336                            Stakeholder Meeting Minutes 05.12.2016.docx                                                                              Relevance
                MS-00001337                            Stakeholder Meeting Minutes 11-8-2016.docx
                MS-00001338                            Stakeholder Meeting Minutes 11-8-2016.pdf
                MS-00001339                            Stakeholder Meeting Minutes 11.03.2015 (2).docx
                MS-00001340                            Stakeholder Meeting Minutes 11.03.2015.docx
                MS-00001341                            Stakeholder Meeting Minutes 7-12-17.docx
                                                                                                                                                                                 Hearsay;
                MS-00001342                            Stakeholder Meeting November 3 2015.docx                                                                                 Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001343                            Stakeholder Meeting November 8, 2016.docx                                                                                Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001344                            Stakeholder Meeting Sign-in Sheet for 11-8-16.pdf                                                                        Relevance
                                                                                                                                                                                 Hearsay;
                MS-00001345                            Website Change Form (3).pdf                                                                                              Relevance
                MS-00013150                            MAC Documents.pdf                                                                                                         Hearsay
                MS-00013151                            MAC ImplementationReport1_Entire.pdf
                MS-00013152                            MAC Plan accomplishments.pdf                                                                                              Hearsay
                MS-00013153                            MAC Plan Documents.pdf
                MS-00013154                            MAC Plan Update.pdf                                                                                                       Hearsay
                MS-00013155                            MAC_Final.pdf
                MS-00145948a                           20180801084208895-001.PDF
                MS-00145948b                           20180801084208895-002.PDF
                                                       Defendant's First Supplemental Responses to Plaintiff's First Set
                                                                  of Requests for Production of Documents
                                                                             DMH PowerPoints
                MS-00148687                            DMH - Peer Support - The Journey                                                                                          Hearsay
                                                       MS Division of Medicaid - Overview of Medicaid in Mississippi
                MS-00150210                            for the Behavioral Health Workforce - 6/5/18
                MS-00147155                            DMH - Interested Provider Orientation - 5/8/18
                                                       DMH - Collaborating With Your Local Community Mental Health
                                                                                                                                                                                 Hearsay
                MS-00147223                            Center

                                                       DMH - 911 Dispatchers & Crisis Intervention: How your role as a                                                           Hearsay
                MS-00148705                            dispatcher can ensure successful crisis interventions
                                                                                 Strategic Plans
                                                       Mental Health - Mississippi State Hospital (374-00) - 5-Year
                MS-00129639                            Strategic Plan - Fiscal Years 2019 - 2023
                                                       North Mississippi State Hospital - Five-Year Strategic Plan For
                MS-00021878                            Fiscal Year 2017 Through 2021
                                                       North Mississippi Regional Center 5 Year Strategic Plan For The
                MS-00119447                            Fiscal Years 2019-2023 - 7/17/17




PD.25960164.1                                                                           Page 5 of 19
                                                                              U.S. v. Mississippi (3:16-cv-622)
                                                        State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                    Documents
Trial Exhibit                      Deposition Exhibit                                                                                                 Dispute
                   Bates Number                                               Document Description                               Confidentiality                   Considered by Objections
  Number                               Number                                                                                                      Confidentiality
                                                                                                                                                                      Expert
                                                        East Mississippi State Hospital Five Year Strategic Plan For The
                MS-00119134                             Fiscal Years 2019-2023
                                                        South Mississippi Regional Center - Strategic Plan - Fiscal Years
                MS-00119448                             2019-2023
                                                        DMH - Central Office - Five-Year Strategic Plan Fiscal Years 2017-
                MS-00064293                             2021
                                                        DMH - Comprehensive Five-Year Strategic Plan Fiscal Years 2018-
                MS-00073982                             2022
                                                        DMH - Comprehensive Five-Year Strategic Plan Fiscal Years 2019-
                MS-00118936                             2023
                                                                                 Annual Reports
                MS-00005091                             DMH Annual Report - FY 2013
                MS-00005098                             DMH Annual Report - FY 2014
                MS-00004710                             DMH Annual Report - FY 2016
                MS-00004712                             DMH Annual Report - FY 2017
                MS-00146062                             DMH Annual Report - FY 2018
                                                                                      MOU
                                                        Memorandum Agreement For Employment Services - MDRS and
                MS-00151268                             DMH
                                                                                     Choice

                                                                                                                       Confidential
                                                        MHC - Special Needs Housing - Housing for Persons with Special Information - Subject
                MHC-00015704                            Needs                                                          to Protective Order
                                                        Individuals Housed and In-Process with Choice - Through
                MS-00147937       EX0164                3/31/2018
                                  EX0182                Dr. Ben Mokry Deposition Topics and Key Documents                                                                         Hearsay
                                                                                    ISMICC
                                                                                                                                                                                  Hearsay;
                                                        Charter - Interdepartmental Serious Mental Illness Coordinating                                                          Relevance;
                USDOJ-0012365                           Committee - 5/8/17                                                                                                        Rule 403
                                                                                                                                                                                  Hearsay;
                                                                                                                                                                                 Relevance;
                USDOJ-0012369                           Report regarding formation of ISMICC                                                                                      Rule 403
                                                                                                                                                                                  Hearsay;
                                                                                                                                                                                 Relevance;
                USDOJ-0012357                           ISMICC - Biographies of Federal Members                                                                                   Rule 403
                                                                                                                                                                                  Hearsay;
                                                                                                                                                                                 Relevance;
                USDOJ-0012372                           ISMICC - Biographies of Panelists                                                                                         Rule 403
                                                                                                                                                                                  Hearsay;
                                                                                                                                                                                 Relevance;
                USDOJ-0012371                           ISMICC - Biographies of Non-Federal Members                                                                               Rule 403



PD.25960164.1                                                                            Page 6 of 19
                                                                                  U.S. v. Mississippi (3:16-cv-622)
                                                            State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                        Documents
Trial Exhibit                          Deposition Exhibit                                                                                                 Dispute
                    Bates Number                                                  Document Description                               Confidentiality                   Considered by Objections
  Number                                   Number                                                                                                      Confidentiality
                                                                                                                                                                          Expert
                                                                                                                                                                                      Hearsay;
                                                                                                                                                                                     Relevance;
                USDOJ-0012414                               ISMICC Overview                                                                                                           Rule 403
                                                                                                                                                                                      Hearsay;
                USDOJ-0012415 (part                         ISMICC - Briefing on Key Data Related to Serious Mental Illness                                                          Relevance;
                of)                                         and Serious Emotional Disturbance                                                                                         Rule 403
                                                                                                                                                                                      Hearsay;
                                                                                                                                                                                     Relevance;
                                                            SAMHSA, CMHS, NAC Meeting 8/10/17                                                                                         Rule 403
                                                                                                                                                                                      Hearsay;
                USDOJ-0012376                               ISMICC Meeting August 31, ?                                                                                              Relevance
                                                                                                                                                                                     Relvance;
                                                            Remarks at the First Meeting of ISMICC 8/31/17                                                                            Rule 403
                                                                                                                                                                                      Hearsay;
                                                                                                                                                                                     Relevance;
                                                            Minutes of the First Meeting of ISMICC 8/31/17                                                                            Rule 403
                                                            ISMICC - The Way Forward: Federal Action for a System That                                                                Hearsay;
                                                            Works for All People Living With SMI and SED and Their Families                                                          Relevance;
                                      D-28                  and Caregivers - 12/13/17                                                                                                 Rule 403
                                                                                                                                                                                      Hearsay;
                                                                                                                                                                                     Relevance;
                USDOJ-0012411                               ISMICC - Minutes 12/14/17                                                                                                 Rule 403
                                                                                                                                                                                      Hearsay;
                                                            Joint Meeting Minutes of SAMHSA, NAC, CMHS, CSAP, CSAT,                                                                  Relevance;
                                                            ACWS and TTAC - 2/15/18                                                                                                   Rule 403
                                                                                                                                                                                      Hearsay;
                                                                                                                                                                                     Relevance;
                                                            63rd Meeting of SAMHSA and NAC Meeting Summary - 2/16/18                                                                  Rule 403
                                                                                                                                                                                      Hearsay;
                                                            Minutes of the 14th Joint Meeting of the NAC, CMHS, CSAP,                                                                Relevance;
                                                            CSAT, ACWS, STTAC - 2/25/16                                                                                               Rule 403
                                                                              Plaintiff's Discovery Responses
                                                            Unites States' Response to Defendant's First Set of
                                                            Interrogatories
                                                            Unites States' First Supplemental Response to Defendant's First
                                                            Set of Interrogatories
                                                            Unites States' Second Supplemental Response to Defendant's
                                                            First Set of Interrogatories
                                                            Unites States' Response to Defendant's First Set of Requests For
                                                            Production of Documents

                                                            Unites States' First Supplemental Response to Defendant's First
                                                            Set of Requests For Production of Documents



PD.25960164.1                                                                                Page 7 of 19
                                                                          U.S. v. Mississippi (3:16-cv-622)
                                                    State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                Documents
Trial Exhibit                  Deposition Exhibit                                                                                                 Dispute
                Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                           Number                                                                                                      Confidentiality
                                                                                                                                                                  Expert
                                                    Unites States' Response to Defendant's Third Set of Requests
                                                    For Production of Documents
                                                    Information Requested by the State of Mississippi in Lieu of
                                                    30(b)(6) Topics 6-8


                                                                                                                                                                             The United
                                                                                                                                                                                States
                                                                                                                                                                            objects to the
                                                                                                                                                                             extent this
                                                                                                                                                                              heading is
                                                                                                                                                                              meant to
                                                                                                                                                                            suggest these
                                                                                                                                                                             documents
                                                                                                                                                                            were created
                                                                                                                                                                               by DOJ
                                                                                USDOJ
                                                    National Council Medical Director Institute - The Psychiatric                                                            Relevance;
                                                    Shortage - Causes and Solutions                                                                                           Rule 403
                                                    NAMI New Hampshire - Emergency Department Boarding in NH -                                                               Relevance;
                                                    An Ongoing Crisis                                                                                                         Rule 403




PD.25960164.1                                                                        Page 8 of 19
                                                                             U.S. v. Mississippi (3:16-cv-622)
                                                       State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                   Documents
Trial Exhibit                     Deposition Exhibit                                                                                                 Dispute
                   Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                              Number                                                                                                      Confidentiality
                                                                                                                                                                     Expert


                                                                                                                                                                                  This is a
                                                                                                                                                                                  series of
                                                                                                                                                                                nearly 2,000
                                                                                                                                                                                documents,
                                                                                                                                                                                nearly all of
                                                                                                                                                                               which are not
                                                                                                                                                                                documents
                                                                                                                                                                                 created by
                                                                                                                                                                               the DOJ. The
                                                                                                                                                                               United States
                                                                                                                                                                                reserves all
                                                                                                                                                                                 objections
                                                                                                                                                                                 unless and
                                                                                                                                                                                  until the
                                                                                                                                                                                    State
                                                                                                                                                                                attempts to
                                                                                                                                                                                introduce a
                                                                                                                                                                                 particular
                                                                                                                                                                                 document
                                                                                                                                                                               from this set
                                                                                                                                                                               of documents
                                                                                                                                                                                     into
                                                                                                                                                                                 evidence.
                USDOJ-000893-
                0011924                                DOJ CRT Notes/Drafts




PD.25960164.1                                                                           Page 9 of 19
                                                                           U.S. v. Mississippi (3:16-cv-622)
                                                     State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                 Documents
Trial Exhibit                   Deposition Exhibit                                                                                                 Dispute
                Bates Number                                               Document Description                               Confidentiality                   Considered by Objections
  Number                            Number                                                                                                      Confidentiality
                                                                                                                                                                   Expert
                                                                                                                                                                               The United
                                                                                                                                                                             States cannot
                                                                                                                                                                                 locate or
                                                                                                                                                                              identify this
                                                                                                                                                                                document
                                                                                                                                                                                  and has
                                                                                                                                                                              requested a
                                                                                                                                                                                copy from
                                                                                                                                                                                the State.
                                                                                                                                                                               The United
                                                                                                                                                                                   States
                                                                                                                                                                               reserves all
                                                                                                                                                                                objections
                                                                                                                                                                                   until it
                                                                                                                                                                                receives a
                                                                                                                                                                               copy of the
                                                                                                                                                                               document.
                                                     SAMHSA - Georgia Crisis Services System - 6/18/18
                                                                           Public Documents
                                                     New Freedom Commission on Mental Health Report -
                                                                                                                                                                              Relevance;
                                                     Achieving the Promise: Transforming Mental Health Care in
                                                                                                                                                                               Rule 403
                               D-19                  America 7/22/03
                                                                                                                                                                              Relevance;
                                                     GAO - HHS Leadership Needed to Coordinate Federal Efforts                                                               Hearsay; Rule
                               D-25                  Related to Serious Mental Illness - December 2014                                                                           403
                                                     SAMHSA - Leading Change 2.0: Adcancing the Behavioral Health                                                             Relevance;
                               D-27                  of the Nation 2015-2018                                                                                                   Rule 403
                                                     CRS - Medicaid's Institutions for Mental Disease (IMD) Exclusion
                                                     - 5/8/15
                                                                                                                                                                              Relevance;
                                                     The Federal Government Ignores the Treatment Needs of                                                                   Hearsay; Rule
                               D-26                  Americans With Serious Mental Illness - 4/21/16                                                                             403
                                                                                                                                                                              Relevance;
                                                     The Mental Health & Substance Use Disorder Parity Task Force -                                                          Hearay; Rule
                                                     Final Report October 2016                                                                                                   403
                                                                                                                                                                              Relevance;
                                                     Life Off the Highway: A Snapshot of Rural America - 12/8/16                                                               Rule 403
                                                     NASMHPD - Assessment # 2 - Trend in Psychiatric Inpatient
                                                                                                                                                                              Relevance;
                                                     Capacity, United States and Each State, 1970-2014 - August
                                                                                                                                                                               Rule 403
                                                     2017
                                                     Alabama 2017 Mental Health National Outcome Measures                                                                     Relevance;
                                                     (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403




PD.25960164.1                                                                        Page 10 of 19
                                                                          U.S. v. Mississippi (3:16-cv-622)
                                                    State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                Documents
Trial Exhibit                  Deposition Exhibit                                                                                                 Dispute
                Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                           Number                                                                                                      Confidentiality
                                                                                                                                                                  Expert
                                                    Arkansas 2017 Mental Health National Outcome Measures                                                                    Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                                                    California 2017 Mental Health National Outcome Measures                                                                  Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                                                    Florida 2017 Mental Health National Outcome Measures                                                                     Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                                                    Georgia 2017 Mental Health National Outcome Measures                                                                     Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                                                    Illinois 2017 Mental Health National Outcome Measures                                                                    Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                                                    Louisiana 2017 Mental Health National Outcome Measures                                                                   Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                                                    Maine 2017 Mental Health National Outcome Measures                                                                       Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                                                    Mississippi 2017 Mental Health National Outcome Measures
                                                    (NOMS): SAMHSA Uniform Reporting System
                                                    New York 2017 Mental Health National Outcome Measures                                                                    Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                                                    North Carolina 2017 Mental Health National Outcome                                                                       Relevance;
                                                    Measures (NOMS): SAMHSA Uniform Reporting System                                                                          Rule 403
                                                    South Carolina 2017 Mental Health National Outcome                                                                       Relevance;
                                                    Measures (NOMS): SAMHSA Uniform Reporting System                                                                          Rule 403
                                                    Tennessee 2017 Mental Health National Outcome Measures                                                                   Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                                                    Texas 2017 Mental Health National Outcome Measures                                                                       Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                                                    Virginia 2017 Mental Health National Outcome Measures                                                                    Relevance;
                                                    (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403




PD.25960164.1                                                                       Page 11 of 19
                                                                          U.S. v. Mississippi (3:16-cv-622)
                                                    State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                Documents
Trial Exhibit                  Deposition Exhibit                                                                                                 Dispute
                Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                           Number                                                                                                      Confidentiality
                                                                                                                                                                  Expert
                                                                                                                                                                              The United
                                                                                                                                                                            States cannot
                                                                                                                                                                                locate or
                                                                                                                                                                             identify this
                                                                                                                                                                               document
                                                                                                                                                                                 and has
                                                                                                                                                                             requested a
                                                                                                                                                                               copy from
                                                                                                                                                                               the State.
                                                                                                                                                                              The United
                                                                                                                                                                                  States
                                                                                                                                                                              reserves all
                                                                                                                                                                               objections
                                                                                                                                                                                  until it
                                                                                                                                                                               receives a
                                                    Transitions from Assertive Community Treatment Among Urban
                                                                                                                                                                              copy of the
                                                    and Rural Teams: Identifying Barriers, Service Options, and
                                                                                                                                                                              document.
                                                    Strategies - LeFebvre, Dare, Farrell, Cuddleback



                                                                                                                                                                              It is unclear
                                                                                                                                                                                what the
                                                                                                                                                                            State intends
                                                                                                                                                                            to introduce
                                                                                                                                                                            as an exhibit,
                                                                                                                                                                                  as the
                                                                                                                                                                             registry was
                                                                                                                                                                            "phased out"
                                                                                                                                                                            in 2018. See
                                                                                                                                                                            https://www.
                                                                                                                                                                            samhsa.gov/
                                                                                                                                                                              nrepp. The
                                                                                                                                                                            United States
                                                                                                                                                                              reserves all
                                                                                                                                                                               objections
                                                                                                                                                                                  until a
                                                                                                                                                                               particular
                                                                                                                                                                            document(s)
                                                                                                                                                                             is identified.
                                                    SAMHSA - National Registry of Evidence-based Programs and
                                                    Practices (NREPP)




PD.25960164.1                                                                       Page 12 of 19
                                                                          U.S. v. Mississippi (3:16-cv-622)
                                                    State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                Documents
Trial Exhibit                  Deposition Exhibit                                                                                                 Dispute
                Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                           Number                                                                                                      Confidentiality
                                                                                                                                                                  Expert
                                                    SAMHSA - Supporting Evidence-Based and Pronising Practices:
                                                    Assertive Community Treatment Fidelity and Rural                                                                         Relevance
                                                    Considerations - 3/20/18
                                                    SAMHSA - Changing Focus: The Right to Treatment of Serious
                                                                                                                                                                             Relevance
                                                    Mental Illness - 4/16/18
                                                                                                                                                                             Relevance;
                                                    SAMHSA - Strategic Plan FY2019 - FY2023                                                                                   Rule 403
                                                    Office of Research & Public Affairs - A Crisis in Search of Data -
                                                                                                                                                                             Relevance;
                                                    The Revolving Door of Serious Mental Illness in Super Utilization
                                                                                                                                                                              Hearsay
                                                    - April 2017
                                                    CMS letter to State Medicaid Director re opportunities to
                                                    promote work and community engagement among Medicaid                                                                     Relevance
                                                    beneficiaries - 1/11/18

                                                                                                                                                                             Relevance;
                                                    Treatment Advocacy Center - Grading the States - An Analysis of
                                                                                                                                                                              Hearsay
                                                    Involuntary Psychiatric Treatment Laws - September 2018
                                                                                                                                                                             Relevance;
                                                    Des Plaines, State Advocates Sound Alarm on Illinois Mental                                                             Hearsay; Rule
                                                    Health Care Crisis - Chicago Tribune 10/25/2017                                                                             403

                                                    Mental health prescribers in extreme shortage for rural N.C.                                                             Relevance;
                                                    https://www.dailytarheel.com/article/2015/01/north-                                                                     Hearsay; Rule
                                                    carolinians-seeking-mental-health-care-might-encounter-                                                                     403
                                                    problems
                                                    USDOJ letter to N.C. Attorney General 11/6/2015 re Settlement                                                            Relevance;
                                                    Agreement and attached Report of The Independent Reviewer                                                               Hearsay; Rule
                                                    dated 10/14/2015                                                                                                            403
                                                                                                                                                                             Relevance;
                                                    US Census Bureau Quck Facts: Orange County, North Carolina                                                                Rule 403
                                                    Quick Facts - DeSoto County, Mississippi: Hinds County,
                                                    Mississippi
                                                    New Hampshire’s Crumbling Mental Health System -
                                                                                                                                                                             Relevance;
                                                    https://www.treatmentadvocacycenter.org/fixing-the-
                                                                                                                                                                            Hearsay; Rule
                                                    system/features-and-news/3788--new-hampshires-crumbling-
                                                                                                                                                                                403
                                                    mental-health-system

                                                    New Hampshire’s Shameful Practice of Imprisoning People with                                                             Relevance;
                                                    SMI - https://www.treatmentadvocacycenter.org/fixing-the-                                                               Hearsay; Rule
                                                    system/features-and-news/3663-new-hampshires-shameful-                                                                      403
                                                    practice-of-imprisoning-people-with-smi
                                                    SAMHSA - New Hampshire 2017 Mental Health National                                                                       Relevance;
                                                    Measures (NOMS): SAMHSA Uniform Reporting System                                                                          Rule 403




PD.25960164.1                                                                       Page 13 of 19
                                                                             U.S. v. Mississippi (3:16-cv-622)
                                                       State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                   Documents
Trial Exhibit                     Deposition Exhibit                                                                                                 Dispute
                   Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                              Number                                                                                                      Confidentiality
                                                                                                                                                                     Expert
                                                       New Hampshire Community Mental Health Agreement -                                                                        Relevance;
                                                       https://www.dhhs.nh.gov/dcbcs/bbh/documents/cmha-report-                                                                Hearsay; Rule
                                                       011018.pdf                                                                                                                  403




                                                                                  DOJ's Experts

                                                       Interventions to Reduce Hospitalization among People with                                                                  Hearsay
                                  D80                  Serious Mental Disorders - Drake & Acquilano - 4/13/18
                                                       MS ADA Client Interview Tool - 1/17/18 Draft
                                                       Email string from Deena Fox re Analytic using the CDR data -
                                                       7/26/18 22:25:00
                USDOJ-0011274                          000000SED SMM Checklist Standards
                                                                                                                                                                                Relevance;
                                                       www.enewscourier.com - Update: Area's only mental hospital                                                              Hearsay; Rule
                                  D2                   to close - 1/13/15 (North Alabama Regional Hospital)                                                                        304
                                                                                                                                                                                Relevance;
                                                       NASADAD Annual Meeting - The Role of the Substance Abuse                                                                Hearsay; Rule
                                  D3                   Treatment Block Grant in Alabama - 6/10/16                                                                                  403
                                                                                                                                                                                Relevance;
                                                       www.al.com - Long waits as gridlock grips Alabams mental                                                                Hearsay; Rule
                                  D4                   health system - 8/17/16                                                                                                     403
                                                                                                                                                                                Relevance;
                                                       www.al.com - Alabama's mental health system is in shambles -                                                            Hearsay; Rule
                                  D5                   8/18/16                                                                                                                     403
                                                                                                                                                                                Relevance;
                                                       http://whnt.com - Adolescent mental health care needs in                                                                Hearsay; Rule
                                  D6                   North Alabama far exceed available space                                                                                    403




PD.25960164.1                                                                          Page 14 of 19
                                                                          U.S. v. Mississippi (3:16-cv-622)
                                                    State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                Documents
Trial Exhibit                  Deposition Exhibit                                                                                                 Dispute
                Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                           Number                                                                                                      Confidentiality
                                                                                                                                                                  Expert
                                                                                                                                                                             Relevance;
                                                    www.timesdaily.com - Funding, space concern mental health                                                               Hearsay; Rule
                               D7                   advocates - 11/5/17 (Montgomery, Alabama)                                                                                   403
                                                                                                                                                                             Relevance;
                               D8                   Alabama Department of Mental Health - Powerpoint                                                                          Rule 403
                                                    Alabama 2017 Mental Health National Outcome Measures                                                                     Relevance;
                               D9                   (NOMS): SAMHSA Uniform Reporting System                                                                                   Rule 403
                               D11                  Patient list
                                                    Moving Assertive Community Treatment Into Standard Practice
                                                                                                                                                                               Hearsay
                               D14                  (Psychiatric Services June 2001 Vol. 52 No. 6)
                                                    https://academic.oup.com - Models of Community Care for
                                                    Severe Mental Illness: A Review of Research on Case                                                                        Hearsay
                               D15                  Management

                                                    Are Assertive Community Treatment and Recovery Compatible?
                                                    Commentary on "ACT and Recovery: Integrating Evidence-based                                                                Hearsay
                                                    Practice and Recovery Orientation on Assertive Community
                               D16                  Treatment Teams" - Drake, Deegan 12/14/07

                                                    The Critical Ingredients of Assertive Community Treatment -                                                                Hearsay
                               D17                  Bond, Drake - World Psychiatry 14:2-June 2015

                                                    Doing more than ACT: The Dutch FACT model, flexible assertive
                                                                                                                                                                               Hearsay
                                                    community treatment - Keet - 5/12/16 - European Psychiatry
                               D18                  Vol. 33, Supplement, March 2016, pages S481-S482

                                                    Mental Health Policy Paper - Lessons learned in developing
                                                                                                                                                                               Hearsay
                                                    community mental health care in North America - Drake,
                               D20                  Latimer. World Psychiatry 2012;11:47-51
                                                    Long-Term Sustainability of Evidence-Based Practices in
                                                    Community Mental Health Agencies - Bond, Drake, McHugo,
                                                                                                                                                                               Hearsay
                                                    Peterson, Jones, Williams. - Springer Science+Business Media
                               D21                  12/25/12
                                                                                                                                                                             Relevance;
                                                    The Crazy Talk About Bringing Back Asylums - New York Times                                                             Hearsay; Rule
                               D22                  6/2/18                                                                                                                      403
                                                    Taking Issue - Why Not Implement Supported Employment? -
                                                    Psychiatric Services ps.psychiatryonline.org November 2011 Vol.                                                            Hearsay
                               D23                  62 No. 11
                                                                                                                                                                             Relevance;
                                                    HSRI - Final Report - Evaluation of the Capacity of the New                                                             Hearsay; Rule
                               D29                  Hampshire Behavioral Health System - 12/22/17                                                                               403




PD.25960164.1                                                                       Page 15 of 19
                                                                          U.S. v. Mississippi (3:16-cv-622)
                                                    State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                Documents
Trial Exhibit                  Deposition Exhibit                                                                                                 Dispute
                Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                           Number                                                                                                      Confidentiality
                                                                                                                                                                  Expert
                                                                                                                                                                             Relevance;
                                                    http://indepthnh.org - A state of contradictions, especially if                                                         Hearsay; Rule
                               D30                  you are mentally ill - 5/13/18                                                                                              403
                               D31                  Client Review Team - Sample Members                                PHI CONFIDENTIAL
                                                    Tool for Measurement of Assertive Community Treatment
                               D33                  (TMACT) Summary Scale - Version 1.0
                                                    State-Funded Assertive Community Treatment (ACT) - NC                                                                    Relevance;
                                                    Division of Mental Health, Developmental Disabilities &                                                                 Hearsay; Rule
                               D34                  Substance Abuse Services - 12/1/15                                                                                          403
                                                    Part 2: Chapter 32 Programs of Assertive Community Treatment
                               D35                  (PACT)
                               D36                  Part 2: Chapter 20: Community Support Services
                               D37                  Supported Employment Services for SMI
                                                    Report of findings of the Civil Rights Division's investigation of                                                       Relevance;
                                                    the State of North Carolina's mental health system - 7/28/11 -                                                          Hearsay; Rule
                               D38                  USDOJ                                                                                                                       403
                                                                                                                                                                             Relevance;
                                                    USA v. State of North Carolina - Complaint For Declaratory And                                                          Hearsay; Rule
                               D39                  Injunctive Relief - 8/23/12                                                                                                 403
                                                                                                                                                                             Relevance;
                               D40                  North Carolina ADA Agreement Fact Sheet                                                                                   Rule 403
                                                    USA v. State of North Carolina - Order concerning alleged                                                                Relevance;
                                                    violations of Title II of the Americans with Disabilities Act -                                                         Hearsay; Rule
                               D41                  9/21/17                                                                                                                     403
                                                                                                                                                                             Relevance;
                                                    USA v. State of North Carolina - Modification of Settlement                                                             Hearsay; Rule
                               D42                  Agreement - 10/27/17                                                                                                        403
                                                                                                                                                                             Relevance;
                                                    NCIOM - Transforming North Carolina's Mental Health and                                                                 Hearsay; Rule
                               D43                  Substance Use Systems - October 2016 - NCMJ vol. 77, No. 6                                                                  403
                                                                                                                                                                             Relevance;
                                                    State Mental Health Cuts Start to Eliminate Services - North                                                            Hearsay; Rule
                               D44                  Carolina Health News. Northcarolinahealthnews.org - 7/11/17                                                                 403
                                                                                                                                                                             Relevance;
                                                    www.newsobserver.com - NC mental health system needs                                                                    Hearsay; Rule
                               D45                  rebuilding - 3/20/17                                                                                                        403
                                                                                                                                                                             Relevance;
                                                    www.newsobserver.com - Managed care failed, now rebuild                                                                 Hearsay; Rule
                               D46                  N.C.'s mental health care system - 12/13/17                                                                                 403
                                                                                                                                                                             Relevance;
                                                    www.citizen-times.com - Nowhere to go: The mental health                                                                Hearsay; Rule
                               D47                  crisis in Western North Carolina - 7/14/18                                                                                  403




PD.25960164.1                                                                       Page 16 of 19
                                                                          U.S. v. Mississippi (3:16-cv-622)
                                                    State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                Documents
Trial Exhibit                  Deposition Exhibit                                                                                                 Dispute
                Bates Number                                              Document Description                               Confidentiality                   Considered by Objections
  Number                           Number                                                                                                      Confidentiality
                                                                                                                                                                  Expert

                                                    www.northcarolinahealthnews.org - DHHS officials delivered a                                                             Relevance;
                                                    long awaited strategic plan to lawmakers, but the document is                                                           Hearsay; Rule
                                                    only the first version of a roadmap for remaking North                                                                      403
                               D48                  Carolina's mental health system. 2/28/18
                                                    Strategic Plan For Improvement of Behavioral Health Services -                                                           Relevance;
                                                    North Carolina Department of Health and Human Services -                                                                Hearsay; Rule
                               D49                  1/31/18                                                                                                                     403
                                                    Geographic Variation in the Supply of Selected Behavioral                                                                Relevance;
                                                    Health Providers - American Journal of Preventive Medicine                                                              Hearsay; Rule
                               D50                  2018                                                                                                                        403
                                                    Cost Comparison of State Hospital and Community-Based Care                                                               Relevance;
                                                    for Seriously Mentally Ill Adults - Am J Psychiatry 155:4, April                                                        Hearsay; Rule
                               D52                  1998                                                                                                                        403
                                                                                                                                                                             Relevance;
                                                    Why do psychiatric patients stop antipsychotic medication? A
                                                                                                                                                                            Hearsay; Rule
                                                    systematic review of reasons for nonadherence to medication in
                                                                                                                                                                                403
                               D53                  patients with serious mental illness - Dovepress
                                                    Office of Research & Public Affairs - Going, Going, Gone - Tren                                                          Relevance;
                                                    ds and Consequences of Eliminating State Psychiatric Beds,                                                              Hearsay; Rule
                               D54                  2016 - updates for Q2 data - June 2016                                                                                      403
                                                                                                                                                                             Relevance;
                                                    An Interview With Commissioner Peet: Mental Health System                                                               Hearsay; Rule
                               D55                  Reform - Maine Policy Review 1996                                                                                           403
                               D57                  Judith Baldwin - Patient List PACT/Housing
                                                                                                                                                                             Relevance;
                                                    Massachusetts General Court Mental Health Advisory                                                                      Hearsay; Rule
                               D58                  Committee Report Phase I and Phase II - Final - 6/30/14                                                                     403
                                                    https://apps.bostonglobe.com - Closing psychiatric hospitals                                                             Relevance;
                                                    seemed humane, but the state failed to build a system to                                                                Hearsay; Rule
                               D59                  replace them.                                                                                                               403
                                                                                                                                                                             Relevance;
                                                    https://apps.bostonglobe.com - State mental hospitals were                                                              Hearsay; Rule
                               D60                  closed to give people with mental illness greater freedom                                                                   403
                                                                                                                                                                             Relevance;
                                                    The Massachusetts Behavioral Health System: Implications of                                                             Hearsay; Rule
                               D61                  Mandated Nurse Staffing Ratios - August 2018                                                                                403
                                                    Health Access and Integration for Adults with Serious and                                                                Relevance;
                                                    Persistent Mental Illness - Families, Systems & Health 2006, Vol.                                                       Hearsay; Rule
                               D62                  24, No. 1, 3-18                                                                                                             403
                                                                                                                                                                             Relevance;
                                                    New Hampshire Community Mental Health Agreement - Expert                                                                Hearsay; Rule
                               D63                  Reviewer Report Number Eight - 7/23/18                                                                                      403



PD.25960164.1                                                                       Page 17 of 19
                                                                                U.S. v. Mississippi (3:16-cv-622)
                                                          State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                      Documents
Trial Exhibit                        Deposition Exhibit                                                                                                 Dispute
                   Bates Number                                                 Document Description                               Confidentiality                   Considered by Objections
  Number                                 Number                                                                                                      Confidentiality
                                                                                                                                                                        Expert
                                                          Lynn v. Lynch, USA v. State of New Hampshire - Affidavit of                                                              Relevance;
                                                          Judith Bordman in Support of Plaintiffs' Motion for Class                                                               Hearsay; Rule
                                    D64                   Certification                                                                                                               403
                                    D66                   Katherine Burson - Patient List, PACT, Type of Housing
                                                          www.tandfonline.com - Role for Occupational Therapy in                                                                   Relevance;
                                                          Community Mental Health: Using Policy to Advance Scholarship                                                            Hearsay; Rule
                                    D67                   of Practice                                                                                                                 403
                                                                                                                                                                                   Relevance;
                                                          State of Illinois - Employment First Strategic Plan Draft -                                                             Hearsay; Rule
                                    D68                   12/29/14                                                                                                                    403
                                                                                                                                                                                   Relevance;
                                                                                                                                                                                  Hearsay; Rule
                                    D69                   Illinois Mental Health 2013-2018 Strategic Plan                                                                             403
                                                          NAMI Chicago - Making the Case for Funding and Supporting                                                                Relevance;
                                                          Comprehensive, Evidence-Based Mental Health Services in                                                                 Hearsay; Rule
                                    D70                   Illinois                                                                                                                    403
                                                                                                                                                                                   Relevance;
                                                                                                                                                                                  Hearsay; Rule
                                    D71                   NAMI Illinois Action Agenda 2017 - 10/15/16                                                                                 403
                                                                                                                                                                                   Relevance;
                                                          Hidden and Untreated: Ending Illinois' Silent Mental Health                                                             Hearsay; Rule
                                    D72                   Crisis - Thresholds - February 2018 Policy Brief                                                                            403
                                                          Money Follows the Person: A 2015 State Survey of Transitions,                                                            Relevance;
                                                          Services, and Costs - The Kaiser Commission on Medicaid and                                                             Hearsay; Rule
                                    D77                   the Uninsured - October 2015                                                                                                403
                                                          Facilitating Access to Mental Health Services: A Look at                                                                 Relevance;
                                                          Medicaid, Private Insurance, and the Uninsured - Kaiser Family                                                          Hearsay; Rule
                                    D78                   Foundation June 2017                                                                                                        403
                                                          Facilitating Access to Mental Health Services: Medicaid's Role in                                                        Relevance;
                                                          Financing Behavioral Health Services for Low-Income Individuals                                                         Hearsay; Rule
                                    D79                   - Kaiser Family Foundation June 2017                                                                                        403
                                                                                                                                                                                   Relevance;
                                                        Report to the President and Congress - The Money Follows the                                                              Hearsay; Rule
                                    D87                 Person (MFP) Rebalancing Demonstration - Hargan - June 2017                                                                   403
                                                                                State's Experts
                                                   1037 Expert Report of Lona Fowdur, Ph.D - 10/12/18

                                                  1023 Expert Reportof Ted Lutterman and Kristin Neylon - 10/12/18
                                    Geller 1100        Expert Report of Jeffrey Geller, MD - 10/29/18
                MS-00146084.00001                      CV - Jeffrey Geller, MD
                                    Merideth 1080      Expert Report of Philip Merideth, MD - 10/29/18
                                    Root 1075          Expert Report of Benjamin Root, Jr., MD - 10/4/18
                                    Webb 1074          Expert Report of Mark Webb, MD - 10/4/18



PD.25960164.1                                                                             Page 18 of 19
                                                                           U.S. v. Mississippi (3:16-cv-622)
                                                     State of Mississippi Trial Exhibit List - Core Exhibits Excluding Joint Exhibits

                                                                                                                                                                 Documents
Trial Exhibit                   Deposition Exhibit                                                                                                 Dispute
                Bates Number                                               Document Description                               Confidentiality                   Considered by Objections
  Number                            Number                                                                                                      Confidentiality
                                                                                                                                                                   Expert
                                              1072 Expert Report of William Wilkerson, MD - 10/19/18
                               Younger 1079        Expert Report of Susan Younger, MD - 10/19/18
                               Younger 1078        CV of Susan Younger, MD
                                                                              Demonstratives
                                                   PACT Teams                                                                                                                 Rule 1006
                                                   Number of State Hospital Admissions                                                                                        Rule 1006
                                                   Community Expansion with Funding Shift
                                                   Mobile Crisis Response Teams
                                                   Crisis Stabilization Units                                                                                                 Rule 1006
                                                   Programs of Assertive Community Treatment
                                                   Supported Employment
                                                   Permanent Supported Housing
                                                   PACT
                                                   PACT (total)                                                                                                               Rule 1006
                                                   Housing Recommendations
                                                   Number Served in State Hospitals FY 2011-2018

                                                                                                                                                                              Rule 1006
                                                     Average Staffed Bed Capacity in State Hospitals FY 2011-2018
                                                                                Videos
                                                                                                                                                                              Relevance;
                                                     ISMICC Report To Congress 2017 (Dec. 14, 2017):
                                                                                                                                                                             Hearsay; Rule
                                                     https://www.youtube.com/watch?v=_ubhgwAF3XA
                                                                                                                                                                                 403
                                                                                                                                                                              Relevance;
                                                     Secretary Price addresses inaugural ISMICC Meeting (Aug. 31,
                                                                                                                                                                             Hearsay; Rule
                                                     2017): https://www.youtube.com/watch?v=ogalL6yLImo
                                                                                                                                                                                 403
                                                                                                                                                                              Relevance;
                                                     ISMICC Meeting Part 1 – Welcomes and Introductions ( Aug. 31,
                                                                                                                                                                             Hearsay; Rule
                                                     2017): https://www.youtube.com/watch?v=zqihmBtsGI0
                                                                                                                                                                                 403
                                                     ISMICC Meeting Part 2 – Federal Advances to Address SMI and                                                              Relevance;
                                                     SED (Aug. 31, 2017):                                                                                                    Hearsay; Rule
                                                     https://www.youtube.com/watch?v=6DMkz6radzE                                                                                 403
                                                     ISMICC Meeting Part 3 – Federal Advances to Address SMI and                                                              Relevance;
                                                     SED (continued) (Aug. 31, 2017):                                                                                        Hearsay; Rule
                                                     https://www.youtube.com/watch?v=DVN1ZxPZcCE                                                                                 403
                                                     ISMICC Meeting Part 4 – Non-federal Advances to Address SMI                                                              Relevance;
                                                     and SED (Aug. 31, 2017):                                                                                                Hearsay; Rule
                                                     https://www.youtube.com/watch?v=Qai5mBdYR0o                                                                                 403
                                                     U.S. Department of Health and Human Services - Mary Giliberti                                                            Relevance;
                                                     ISMICC non-federal member remarks -                                                                                     Hearsay; Rule
                                                     https://www.youtube.com/watch?v=XkpMbEbrnDE                                                                                 403




PD.25960164.1                                                                        Page 19 of 19
